NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ARGENTUM MEDICAL, LLC,
Plaintiff/Counterclaim Defendant;

AND

THOMAS MILLER AND GREGG SILVER,
Counterclaim Defendants-Appellants,

V.

SILVERLON INVESTMENT GROUP, LLC,
Defendant/ Counterclaimant-Appellee,

AND

DERMA SCIENCES, INC.,
Defendant / Counterclaimant.

2011-1618, -1640, 2012-1035

Appeals from the United States District Court for the
Middle District of Pennsylvania in case no. 08-CV-1305,
Judge A. Richard Caputo.

ON MOTION

ORDER

ARGENTUM MED V. SILVERLON INVEST 2

The parties jointly move to dismiss all appeals of Ar-
gentum Medical LLC due to settlement. Noble Biomate-
rials moves to substitute SilVerlon lnvestment Group as
the appellee, withdraw Robert W. Hayes as counsel, and
to substitute Stephen R. Swofford as counsel for Silverlon.
Noble Biomaterials also moves for a 30-day extension of
time, until May 30, 2012, for Silverlon to file its response
brief.

Because it is the practice of this court not to dismiss a
portion of a pending appeal the court will instead revise
the official caption to indicate that Argentum is not an
appellant.

Accordingly,
IT ls ORDERED THAT:

(1) The motion to dismiss all appeals of_ Argentum
Medica1 LLC is granted to the extent that the official
caption is revised to reflect that Argentum is not an
appellant.

(2) The motion to substitute Silverl0n as the appellee,
to substitute Stephen R. Swofford as principal counsel for
Silverlon, and to withdraw Robert W. Hayes as counsel
for Noble Biomaterials, LLC is granted. Stephen R.
Swofford should promptly file an entry of appearance

(3) The motion for an extension of time is granted
Silverlon’s responsive brief is due May 30, 2012.

FoR THE CoURT

 1 5  /s/ Jan Horbaly
Date J an Horbaly

Clerk

FILED
u.s. coum ns APPEALs ron
ms storm cmcun

|“|AY '|5 2012
JAN HOHBALY
CLERK

 

3 ARGENTUM MED V. SILVERLON INVEST

cc: Thomas C. Cronin, Esq.
Robert W. Hayes, Esq.
Stephen R. Swofford, Esq.

s21